Title: From Thomas Jefferson to Mary Jefferson, 23 May 1790
From: Jefferson, Thomas
To: Jefferson, Mary



My Dear Maria
New York May 23. 1790.

I was glad to receive your letter of April 25. because I had been near two months without hearing from any of you. I hope you will now always write immediately on receiving a letter from me. Your last told me what you were not doing: that you were not reading Don Quixot, not applying to your music. I hope your next will tell me what you are doing. Tell your Uncle that the President after having been so ill as at one time to be thought dying, is now quite recovered. I have been these three weeks confined by a periodical headach. It has been the most moderate I ever had: but it has not yet left me. Present my best affections to your Uncle and aunt. Tell the latter I shall never have thanks enough for her kindness to you, and that you will repay her in love and duty. Adieu my dear Maria. Your’s affectionately,

Th: Jefferson

